United States Court of Appeals
                           F OR T HE D ISTRICT OF C OLUMBIA C IRCUIT
                                      ____________
No. 08-5537                                                    September Term 2009
                                                                         1:04-cv-01166-RJL
                                                        Filed On: July 1, 2010
Belkacem Bensayah, Detainee, Camp Delta,

      Appellant

      v.

Barack Obama, President of the United
States, et al.,

      Appellees


      BEFORE:       Ginsburg and Henderson, Circuit Judges, and Edwards, Senior
                    Circuit Judge

                                        ORDER

       Upon consideration of the court’s order to show cause filed June 28, 2010, and
the response thereto, it is

      ORDERED that the order to show cause be discharged. It is

      FURTHER ORDERED that the Clerk be directed to issue the public version of
the court’s opinion filed June 28, 2010, with the classified material redacted.


                                       Per Curiam


                                                            FOR THE COURT:
                                                            Mark J. Langer, Clerk

                                                   BY:      /s/
                                                            Michael C. McGrail
                                                            Deputy Clerk